Exhibit 10.1

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is made and entered into as
of the 10th day of September, 2019, by and between HCP TORREY PINES, LLC, a
Delaware limited liability company (“Lessor”), and DERMTECH, INC., a Delaware
corporation (“Lessee”).

R E C I T A L S :

A. Lessor (as successor-in-interest to AG/Touchstone TP, LLC, a Delaware limited
liability company) and Lessee (as successor-in-interest to DERMTECH
INTERNATIONAL, a California corporation ) are parties to that certain Standard
Multi-Lessee Office Lease – Net dated January 25, 2013 (the “Original Lease”),
as amended by that certain Addendum to Lease dated January 25, 2013 (the
“Addendum”), as further amended by that certain First Amendment to Standard
Rental Lease, Storage Lease and Signage Lease to Expand and Extend Term dated
January 30, 2014 (the “First Amendment”), and as further amended by that certain
Assignment, Consent to Assignment. and Second Amendment to Standard Multi-Lessee
Office Lease – Net (the “Second Amendment”), and as further amended by that
certain Third Amendment to Lease dated August 6, 2019 (the “Third Amendment,”
and together with the Original Lease, Addendum, First Amendment and Second
Amendment, collectively, the “Lease”), whereby Lessor leases to Lessee, and
Lessee leased from Lessor. that certain 13,184 rentable square feet of space
commonly known as Suites 100, 130 and 210 (collectively, the “Existing
Premises”) and located on the first (1st) and second (2nd) floors of that
certain building located at 11099 North Torrey Pines Road, San Diego, California
(the “Building”).

B. Lessor and Lessee desire, (i) to expand the Existing Premises to include that
certain space consisting of approximately 2,171 rentable square feet of space
located on the first (1st) floor of the Building (the “Expansion Premises”), as
delineated on Exhibit A attached hereto and made a part hereof, and (ii) to make
other modifications to the Lease, and in connection therewith, Lessor and Lessee
desire to amend the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Third Amendment.

2. Modification of Premises. Effective as of the date that Lessor delivers the
Expansion Premises to Lessee (the “Expansion Commencement Date”). Lessee shall
lease from Lessor and Lessor shall lease to Lessee the Expansion Premises.
Consequently, effective upon the Expansion Commencement Date, the Existing
Premises shall be increased to include the Expansion Premises. The Term of
Lessee’s lease of the Expansion Premises shall expire co-terminously with
Lessee’s lease of the Existing Premises on March 31, 2022. The period of time
commencing on the Expansion Commencement Date and terminating on March 31, 2022,
shall be referred to herein as the “Expansion Term.” Lessor and Lessee hereby
acknowledge that such addition of the Expansion Premises to the Existing
Premises shall, effective as of the Expansion Commencement Date, increase the
size of the Premises to approximately 15,355 rentable square feet. The Existing
Premises and the Expansion Premises may hereinafter collectively be referred to
as the “Premises.”

3. Base Rent for Expansion Premises. Commencing on the Expansion Commencement
Date and continuing throughout the Expansion Term, Lessee shall pay to Lessor
monthly installments of Base Rent, pursuant to the terms of the Lease, for the
Expansion Premises as follows (the first “Expansion Term Lease Year” shall be
the first full twelve (12) consecutive calendar months in addition to any
partial calendar month at the beginning of the Expansion Term should the
Expansion Commencement Date not fall on the first (1st) day of a calendar month,
and each following “Expansion Term Lease Year” shall be the succeeding twelve
(12) month period):



--------------------------------------------------------------------------------

Expansion Term

Lease Year

  

Annualized

Base Rent

  

Monthly

Installment of

Base Rent

  

Monthly

Base Rent

Per Rentable

Square Foot

1    $100,300.20    $8,358.35    $3.85 2    $103,426.44    $8,618.87    $3.97 3
(partial year)    $106,292.16    $8,857.68    $4.08

On or before the Expansion Commencement Date, Lessee shall pay to Lessor the
Base Rent payable for the Expansion Premises for the first full month of the
Expansion Term.

4. Lessee’s Share of Operating Expenses for Expansion Premises. Except as
specifically set forth in this Section 4, commencing on the Expansion
Commencement Date, and continuing throughout the Expansion Term, Lessee shall
pay Lessee’s Share of Operating Expenses in connection with the Expansion
Premises in accordance with the terms of Article 4 of the Lease, provided that
with respect to the calculation of Lessee’s Share of Operating Expenses in
connection with the Expansion Premises, Lessee’s Share shall equal 2.35%.

5. Brokers. Lessor and Lessee hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Fourth Amendment other than Hughes Marino (representing Lessee) and
CBRE, Inc. (representing Lessor) (collectively, the “Brokers”), and that they
know of no other real estate broker or agent who is entitled to a commission in
connection with this Fourth Amendment. Each party agrees to indemnify and defend
the other party against and hold the other party harmless from any and all
claims, demands, losses, liabilities, lawsuits. judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. The terms of this Section 5 shall survive the
expiration or earlier termination of this Fourth Amendment.

6. Security Deposit. Notwithstanding anything in the Lease to the contrary, the
Security Deposit held by Lessor pursuant to the Lease, as amended hereby, shall
equal Eighty Four Thousand Three Hundred Seventeen and No/100 Dollars
($84,317.00). Lessor and Lessee acknowledge that, in accordance with Paragraph 5
of the Lease, Lessee has previously delivered the sum of Seventy-One Thousand
Three Hundred Ninety-Six and No/100 Dollars ($71,396.00) (the “Existing Security
Deposit”) to Lessor as security for the faithful performance by Lessee of the
terms, covenants and conditions of the Lease. Concurrently with Lessee’s
execution of this Fourth Amendment. Lessee shall deposit with Lessor an amount
equal to Twelve Thousand Nine Hundred Twenty-One and No/100 Dollars ($12,921.00)
to be held by Lessor as a part of the Security Deposit. To the extent that the
total amount held by Lessor at any time as security for the Lease, as hereby
amended, is less than Eighty Four Thousand Three Hundred Seventeen and No/100
Dollars ($84,317.00), Lessee shall pay the difference to Lessor within ten
(10) days following Lessee’s receipt of notice thereof from Lessor.

7. Improvements. Except as specifically set forth herein, Lessor shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Expansion Premises, and Lessee shall accept the Expansion
Premises in its presently existing, “as-is” condition, and neither Lessor nor
any agent of Lessor has made any representation or warranty to Lessee regarding
the condition of the Expansion Premises, the Building or the Project, or with
respect to the suitability of any of the foregoing for the conduct of Lessee’s
business. In addition, Lessee hereby acknowledges that Lessee is currently in
possession of the Existing Premises, and that neither Lessor nor any agent of
Lessor has made any representation or warranty regarding the condition of the
Existing Premises, or with respect to the suitability of the foregoing for the
conduct of Lessee’s business. Except as specifically set forth herein, Lessee
shall continue to accept the Existing Premises in its “as is” condition as of
the date of this Amendment. Notwithstanding the foregoing, Lessor shall install
new countertops on the existing lab benches in the Expansion Premises prior to
the Expansion Commencement Date.

 

2



--------------------------------------------------------------------------------

8. No Further Modification. Except as set forth in this Fourth Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Premises
and shall remain unmodified and in full force and effect. In the event of any
conflict between the terms and conditions of the Lease, and the terms and
conditions of this Fourth Amendment, the terms and conditions of this Fourth
Amendment shall prevail.

[signature page to follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 

“LESSOR”     “LESSEE”

HCP TORREY PINES, LLC

a Delaware limited liability company

   

DERMTECH, INC.

a Delaware corporation

By:  

/s/ Michael Dorris

    By:  

/s/ Kevin Sun

Name: Michael Dorris     Name: Kevin Sun Its: Vice President     Its: CFO

 

4



--------------------------------------------------------------------------------

EXHIBIT A

TORREY PINES CORPORATE CENTER

OUTLINE OF EXPANSION PREMISES

 

LOGO [g787597g27m11.gif]

 

Exhibit A

-1-